Citation Nr: 1310910	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from July 2001 to November 2001 and on active duty March 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a cervical spine condition, a thoracolumbar spine condition, a bilateral shoulder condition, bilateral hearing loss, tinnitus, and depression with anxiety.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2010, the Board directed the AMC to schedule the Veteran for VA examinations, to properly notify the Veteran of the date and place of these examinations, and to associate with the claims file copies of all notifications sent to the Veteran, including the address to which notification was sent.  The VA Medical Center (VAMC) in Poplar Bluff declined to examine the Veteran, and the Veteran then failed to report for scheduled VA examinations at the VAMC in Columbia.  

In a March 2012 Remand, the Board noted that the claims file did not contain any indication that the Veteran received proper notification of the scheduling of these examinations, including any notification letters as directed in the Board's remand.  Moreover, the Board observed that in a November 2011 letter, the Veteran stated that he did not receive notice of the scheduled VA examinations, and the Veteran provided VA with a new mailing address at that time (the November 2011 Address).  The Board found that the AMC did not comply with its September 2010 remand directives because the AMC was directed to properly notify the Veteran of the VA examinations and include in the claims file all notification letters sent to the Veteran.  Accordingly, the Board's March 2012 Remand directed the AMC to contact the Veteran at his new address and schedule him for additional VA examinations.

In March 2012, in accordance with the Board's Remand, the AMC provided a notice letter to the Veteran at the November 2011 Address.  This letter informed the Veteran that the VAMC nearest to him would be contacting him for an examination in connection with his claim.  An October 2012 printed report from the VAMC in Kansas City indicates that the Veteran was scheduled to receive VA examinations in March 2012, but the Veteran failed to appear for these examinations.  A subsequent notation in the report indicates that the Veteran failed to report to these examinations because the Veteran had a new mailing address (the March 2012 address).  The record indicates that the Veteran was scheduled to receive VA examinations in August 2012, and a notation in the record indicates that the Veteran failed to appear for these scheduled examinations.  Neither the Veteran's claims file nor the Veteran's Virtual VA e-folder contains any confirmation that the Veteran was provided appropriate notice of the time, date, and place of his scheduled VA examination.  The Board notes that this lack of confirmation of notice is directly contrary to the third directive of the Board's March 2012 Remand, which provided:

3.  The Veteran must be given adequate notice of the date, time, and location of any scheduled examination at the current address identified in his November 2011 letter.  A copy of all notification letters sent to the Veteran must be included in the claims file.

Without any confirmation that the Veteran was provided with notice of his scheduled examination, the Board finds that the AMC has not substantially complied with the terms of its remand, and it must again remand the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran at his correct mailing address and ask him to provide a signed release of information for any other facilities or treatment providers that are relevant to his claims.  The Veteran's representative may be requested to aid in ascertaining the Veteran's current, correct address.  If the Veteran returns any complete release(s) of information, the RO should obtain these records and associate them with the claims file.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his claimed cervical and thoracolumbar spine disorders, bilateral shoulder disorder, and psychiatric disorder(s).  The Veteran must be given adequate notice of the date, time, and location of any scheduled examination at the Veteran's correct mailing address.  The Veteran's representative may be requested to aid in ascertaining the Veteran's current, correct address.  A copy of all notification letters sent to the Veteran must be included in the claims file.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including the service treatment records documenting his in-service neck, back, shoulder, and psychiatric complaints.  This must be noted in the examination report.

With regard to the Veteran's claimed cervical spine disorder, thoracolumbar spine disorder, and bilateral shoulder disorder, the examiner must state whether it is at least as likely as not that the Veteran has a current cervical spine disorder, thoracolumbar spine disorder, and/or bilateral shoulder disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.

With regard to the Veteran's claimed acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  

If the examiner diagnoses the Veteran with a personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning a likelihood greater than 50 percent), "at least as likely as not" (meaning a likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning a likelihood less than 50 percent).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

